Citation Nr: 0317412	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, status post patellectomy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1951 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied an increased 
rating in excess of 10 percent for the veteran's service-
connected residuals of a right knee injury, status post 
patellectomy.  The veteran entered notice of disagreement 
with this decision in August 2002; the RO issued a statement 
of the case in November 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 2002. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's service-connected residuals of a right knee 
injury, status post patellectomy, manifests in disability 
analogous to symptomatic removal of semilunar cartilage, and 
in disability analogous to not more than slight right knee 
recurrent subluxation or lateral instability; even with 
considerations of pain and reports of swelling, the right 
knee disability has not manifested disability that more 
nearly approximates dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, right leg flexion limited to 30 degrees, or right leg 
extension limited to 15 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of a right knee injury, status 
post patellectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.20, 4.71, 4.40, 4.45, 4.46, 
4.71a, Diagnostic Codes 5258, 5257, 5259, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), (VCAA) now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish a higher rating for his service-connected right 
knee disability.  In a November 2000 statement of the case, 
the RO advised the veteran of the statutory and regulatory 
provisions of the VCAA and it was also discussed during his 
personal hearing including what action he could take and what 
action the VA might undertake.  The veteran and his 
representative were given a period of 60 days to submit 
additional evidence.  Additional evidence and a waiver of RO 
review have been received.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  

The veteran was afforded a VA compensation examination in 
July 2002.  VA specifically advised the veteran that it was 
requesting the July 2002 VA examination to assist in 
development of the claim by determining the current level of 
right knee disability.  The Board notes that the veteran's 
representative has requested additional VA examination of the 
right knee because it was "possible" that the July 2002 VA 
examination was conducted during a "good" day because it 
did not reveal findings such as swelling and giving way; 
however, the Board finds that the July 2002 VA examination 
report is thorough and is adequate for rating purposes.  The 
July 2002 VA examination included a review of the history of 
right knee injury, the veteran's current complaints, clinical 
examination and specific clinical findings, including 
notations of the presence or absence of pain with motion, a 
diagnosis, and additional X-ray examination.  

Further, additional examination of the right knee is not 
warranted in this case because there is no reasonable 
possibility that it would aid in substantiating the claim.  
The veteran testified that his right knee pain was worse at 
night and when there is humidity, neither condition which 
would be reproduced during a reexamination.  At a personal 
hearing in January 2003 before the undersigned Veterans Law 
Judge, sitting at Phoenix, Arizona, the veteran was advised 
that, if he had an exacerbation of his right knee disability, 
he could go in to see a doctor and could submit that record 
as evidence, and it would be considered, along with the 
veteran's personal hearing testimony regarding exacerbations.  
The record reflects that, following the personal hearing, in 
February 2003; the veteran submitted a private statement from 
a physician's assistant reflecting no improvement of the 
right knee with treatment.  No additional disability or 
symptoms were identified in the report.  A waiver of initial 
RO consideration has been submitted with the private medical 
statement.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations. 

II. Increased Rating for Right Knee Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2002).  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability rating.  38 C.F.R. § 4.1.  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

In this case, the veteran's service-connected right knee 
disability has been rated as 10 percent disabling effective 
from September 1955.  Because the veteran underwent right 
knee patellectomy, the service-connected right knee 
disability (residuals of a right knee injury, status post 
patellectomy) was initially rated as 10 percent disabling 
using Diagnostic Code 5259 as analogous to symptomatic 
removal of semilunar cartilage.  His right knee disability 
also historically has been rated as 10 percent disabling 
under Diagnostic Code 5257.  In January 1986, the Board 
denied a rating in excess of 10 percent for service-connected 
right knee disability under Diagnostic Code 5257.  

In April 2002, the veteran filed the currently appealed claim 
for increased rating for right knee disability.  He contends 
that a rating in excess of 10 percent is warranted because he 
has increased right knee pain, especially at night, when 
there is humidity, and with heavy lifting; occasional 
swelling; right knee buckling and give-way; and rare episodes 
of locking of the right knee. 

At a VA examination of the right knee in July 2002, the 
veteran reported that he injured his right knee during 
service, including a patella fracture, was hospitalized, 
underwent patellectomy, and returned to active duty service.  
The veteran reported that he experienced right knee pain 
under certain circumstances, including heavy lifting, a 
tendency of the right knee to "buckle" and give-way that 
that could occur at any time and with prolonged sitting, 
occasional swelling, very rare episodes of locking, and 
difficulty standing two to three hours.  The veteran reported 
that he was a 28-year Post Office employee, delivered mail by 
bicycle, which he apparently tolerated well, and was able to 
walk about three miles without any problem, but had some 
trouble going up stairs.  He reported that he had been 
painting houses from a ladder, but had to get off the ladder 
about every 10 minutes to rest his knee.  Physical 
examination revealed no specific incoordination, weakness 
with use, or any restriction of motion under any 
circumstances.  

Physical examination in July 2002 revealed surgical scar over 
the anterior right knee, removed portion of patella, right 
knee range of motion from 0 degrees in extension to 123 
degrees in flexion, with anterior knee crepitus with ranges 
of motion, and slight atrophy (1.5cm) of the right thigh.  
The examiner noted no specific incoordination, weakness with 
use, or any restriction of motion under any circumstances 
during motion testing during the examination.  Examination 
revealed no right knee effusion or instability, normal gait, 
normal ability to walk, heel walk, fully squat, and hop on 
the right foot, and right calf that was actually larger than 
the left.  X-ray findings ruled out right knee arthritis.  
The impression was status post trauma to the right knee with 
removal of the entire or partial patella, with subjective 
instability and pain and limitations.  

At the January 2003 personal hearing, the veteran testified 
in relevant part that he could not lift over 35 or 40 pounds 
or his knee would collapse, humidity bothered his knee when 
he traveled to visit his grandchildren, he was at times 
unable to get up from a squat position, and he did not use a 
cane or brace.  He also testified that he was retired from 
the Post Office (since 1991), worked part-time as a self-
employed painter, and had been limited to painting 5 hours 
per day (or 20 to 25 hours per week) with rest breaks, this 
job involved going up and down ladders, and he had fallen 
down at work.  

A note from a private physician's assistant, dated in 
February 2003, reflects that the veteran reinjured his 
(unspecified) knee in December 2002; the knee had not 
improved since then; and the veteran had received no benefit 
with conservative measures.  

After a review of the evidence of record, the Board finds 
that the schedular criteria for a rating in excess of 10 
percent for right knee disability have not been met under any 
applicable diagnostic code.  Diagnostic Code 5257 provides 
that for impairment of the knee, when there is recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted where the disability is slight, a 20 percent rating 
is warranted where the disability is moderate, and a 30 
percent (maximum) rating is warranted where the disability is 
severe.  38 C.F.R. § 4.71a.  The evidence in this case 
reflects the veteran's subjective reports of right knee 
"instability," but no actual clinical findings of right 
knee instability.  While the veteran reports right knee 
"buckle" and give-way, which appears to be associated with 
heavy lifting or prolonged sitting, he also reports that he 
is able to walk three miles without difficulty, and works 
climbing and standing on a ladder.  Clinical examination 
revealed no right knee instability.  With consideration of 
the veteran's subjectively reported incidents of buckle and 
give-way, which he characterizes as "instability," 
notwithstanding the negative clinical findings, the Board 
finds that the veteran's service-connected residuals of a 
right knee injury, status post patellectomy, manifest in 
disability analogous to not more than slight right knee 
recurrent subluxation or lateral instability, as contemplated 
by a 10 percent rating under Diagnostic Code 5257.  The 
weight of the evidence, including the clinical findings and 
the veteran's testimony regarding lifting, walking, prolonged 
standing, and climbing ladders, demonstrates that the 
veteran's right knee disability does not more nearly 
approximate moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

As the veteran has undergone a patellectomy, and has 
complaints of pain associated with use and occasional 
swelling, consideration of a rating under Diagnostic Code 
5258 is appropriate.  Diagnostic Code 5258 provides a 20 
percent rating for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a.  In this case, with regard to 
frequency of episodes of locking, at the July 2002 VA 
examination, the veteran reported very rare episodes of right 
knee locking, as opposed to frequent episodes of locking.  
The veteran has complained of, and testified that he 
experiences, right knee pain and painful motion; however, 
with regard to the frequency of these episodes of right knee 
pain, the veteran's complaints of right knee pain and painful 
motion are noted to be associated with activities such as 
heavy lifting (35 to 40 pounds), prolonged sitting or 
standing (2 to 3 hours), after walking three miles, and 
climbing ladders.  According to the veteran's testimony, he 
is self-employed as a painter, and able to work five hours 
per day, taking frequent breaks from the ladder to rest his 
knee.  The veteran reported that he takes Motrin for right 
knee pain.  While he undoubtedly experiences right knee pain, 
he reported that he has not in recent years been required to 
seek medical treatment for such pain, and testified that he 
did not use a knee brace.  With regard to the frequency of 
any effusion into the joint, the VA examiner characterized 
the veteran's report of right knee swelling as 
"occasional."  The veteran testified at the personal 
hearing that he has "good" days and "bad" days, and that 
he does at times experience swelling of the knee.  The VA 
examination was negative for any evidence of right knee 
effusion.  While the veteran may, as he has reported, 
occasionally experience right knee swelling, the absence of 
clinical findings, as well as the veteran's reports of the 
intermittent nature of such swelling, tends to show that the 
right knee swelling is less than the "frequent episodes" of 
effusion into the joint that are contemplated by a 20 percent 
rating under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  As the veteran is already in receipt of a 10 
percent disability rating for his right knee disability, an 
increased rating is not possible under Diagnostic Code 5259. 

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for limitation of flexion 
limited to 45 degrees, a 10 percent rating is warranted; for 
limitation of flexion limited to 30 degrees, a 20 percent 
rating is warranted; and for limitation of flexion limited to 
15 degrees, a 30 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate I (specifying that normal flexion for the leg 
or knee is to 140 degrees).  The evidence in this case 
reflects that the veteran has 123 degrees in right leg 
flexion (a loss of 17 degrees of flexion), with no 
incoordination, weakness, or restriction of motion.  The 
weight of the evidence demonstrates that, even with 
consideration of limitations reported by the veteran of 
painful motion of the right knee, the veteran does not have 
right leg flexion that more nearly approximates limitation of 
flexion to 30 degrees as contemplated by a 20 percent rating 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg as follows: for extension of the leg 
limited to 10 degrees, a 10 percent rating is warranted; for 
extension of the leg limited to 15 degrees, a 20 percent 
rating is warranted; for extension of the leg limited to 20 
degrees, a 30 percent rating is warranted; and for limitation 
of extension of the leg limited to 30 degrees, a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal extension for the leg or knee is to 
zero degrees).  The evidence in this case reflects that the 
veteran has full extension of the right leg.  The weight of 
the evidence demonstrates that, even with consideration of 
limitations reported by the veteran of painful motion of the 
right knee, the veteran does not have right leg extension 
that more nearly approximates limitation of 15 degrees in 
extension as contemplated by a 20 percent rating under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (2002).  As there is no lay or medical evidence that 
the surgical (patellectomy) scar over the anterior aspect of 
the right knee is poorly nourished, ulcerated, tender, 
painful, or limits function, a separate rating for scars 
residual to the patellectomy is not warranted. 

The Board recognizes that instability of the knee and 
arthritis of the same knee may be rated separately under the 
diagnostic criteria of Diagnostic Codes 5257 and 5003 where 
arthritis is demonstrated by X-ray findings and there is 
limitation of motion or painful motion.  See VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (ratings 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not duplicative of or overlapping with the 
symptomatology of the other condition).  In this veteran's 
case, however, the evidence demonstrates that the veteran 
does not have a currently diagnosed disability of arthritis 
of the right knee.  While a VA X-ray report in November 1983 
was read as indicating minimal degenerative changes to the 
right knee, the most recent VA examination in July 2002, 
which included X-ray examination of the right knee, resulted 
in the examiner's conclusion that there was "[n]o evidence 
of degenerative arthritis" of the right knee.  Accordingly a 
separate rating for arthritis is not warranted.

For these reasons, the Board finds that, even with 
considerations of pain, the veteran's service-connected 
residuals of a right knee injury, status post patellectomy, 
manifest in disability analogous to symptomatic removal of 
semilunar cartilage, and disability analogous to not more 
than slight right knee recurrent subluxation or lateral 
instability.  Even with considerations of pain, for the 
reasons stated above, the Board finds that the right knee 
disability does not manifest disability analogous to 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, right leg 
flexion limited to 30 degrees, or right leg extension limited 
to 15 degrees.  For these reasons, the Board finds that the 
schedular criteria for a rating in excess of 10 percent for 
right knee disability have not been met, and that the 
preponderance of the evidence is against a disability rating 
for the right knee in excess of 10 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.14, 4.20, 4.40, 4.45, 4.46, 4.71, 4.71a, Diagnostic 
Codes 5258, 5257, 5259, 5260, 5261. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected right knee disability, residuals of a right 
knee injury, status post patellectomy, has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The evidence shows that the veteran 
is able to walk three miles, lift and carry objects including 
ladders, and climb and stand on ladders as part of his self-
employment as a painter.  While the veteran has some 
impairment due to his right knee disability, including pain, 
and he has to occasionally rest, the evidence does not 
demonstrate that the right knee disability markedly 
interferes with the veteran's post-retirement self-
employment.  

The veteran's right knee disability has not necessitated 
frequent periods of hospitalization.  According to the 
veteran, the right knee pain has been treated with Motrin, 
and has not required any medical treatment, including braces 
or prescribed medication.  The February 2003 private 
physician's assistance note reflects only the veteran's 
report to the physician's assistant of post-service reinjury 
of an unspecified knee in December 2002, but no treatment in 
February 2003 for symptomatology experienced at that time.  
It is unclear from this note whether the veteran is alleged 
to have reinjured his right knee, whether the physician's 
assistant actually treated the veteran, what "conservative" 
treatment may have been provided, or whether this reflects 
just a history by the veteran of unimproved symptoms since 
December 2002.  

The evidence does not demonstrate that symptomatology 
attributable to the veteran's right knee disability has 
rendered impracticable the regular schedular standards for 
rating such orthopedic disability.  The schedular rating 
criteria well encompass the veteran's complaints of right 
knee pain, which was also considered for its effect on 
limitation of motion, buckling and give-way (analogous to 
instability), locking, and effusion.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

A rating in excess of 10 percent for service-connected 
residuals of a right knee injury, status post patellectomy, 
is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

